Case: 14-10323      Document: 00512932485         Page: 1    Date Filed: 02/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10323
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 10, 2015
MICHAEL ANTHONY DAVIS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER, Warden, Federal Correction Institute-Fort Worth,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-78


Before DENNIS, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM: *
       Michael Anthony Davis, federal prisoner # 33896-177, moves to proceed
in forma pauperis (IFP) to appeal the dismissal of his third 28 U.S.C. § 2241
petition as an abuse of the writ. Davis was convicted on one count of conspiracy
to possess and distribute cocaine base and one count of distribution of cocaine
base and aiding and abetting, and he was sentenced to 360 months of
imprisonment. In considering Davis’s motion to proceed IFP, the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10323     Document: 00512932485      Page: 2   Date Filed: 02/10/2015


                                  No. 14-10323

concluded that there was no nonfrivolous issue for appeal, certified that an
appeal would not be taken in good faith, and denied IFP.
      Davis challenges the certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry is
“limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
      Davis makes no showing that his claims meet the requirements of a
§ 2241 petition. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001). Accordingly, the IFP motion is denied. See Baugh, 117 F.3d at 202.
The appeal is dismissed as frivolous. See Howard, 707 F.2d at 220; 5TH CIR.
R. 42.2.
      Given Davis’s previous filings in this court and the frivolous nature of
the instant motion, Davis is warned that filing frivolous or repetitive
challenges to his conviction or sentence in this court or in any court subject to
the jurisdiction of this court will result in the imposition of sanctions. Davis is
directed to review any pending matters to ensure that they are not frivolous or
repetitive.
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2